Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Obviousness Type Double Patenting Rejection


1.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




2.       Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 11393424,  10923066 and 10311818.   



   See the comparison bellow: 
                                          



3.       Claims 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9, 12-13 of patent NO: 113933424.

Patent 11393424
17837097
  Claim 9. A display device comprising: 

a substrate having an end (i.e. peripheri), which defines an outer shape of the substrate;
 
a scanning line drive circuit having a first unit circuit and a second unit circuit on the substrate; 

and a first wiring group located between the scanning line drive circuit and the end of the substrate, 
wherein the first wiring group has a first wiring, 
12. The display device of claim 9, further comprises pixels in a matrix in a display region, scanning lines arrayed in the second direction, and video signal lines arrayed in the first direction, wherein the X part the first connection wiring crosses some wirings of the first wiring group except the first wiring.

13. The display device of claim 12, wherein the first 
wiring group has a first power wiring, the first power wiring is the closest to the scanning line drive circuit among the first wiring group, and the X part of the first connection wiring crosses the first power wiring. 

Cont claim 1……
the second unit circuit is shifted from the first unit circuit in a first direction, and is shifted from the first unit circuit in a second direction which crosses the first direction, 
the first wiring includes a X part extending in the first direction and a Y part extending in the second direction; 
the first connection wiring includes a X part extending in the first direction and a Y part extending in the second direction, the Y part of the first connection wiring has a first end and a second end, the first end of the Y part of the first connection wiring is connected to the Y part of the first wiring, the Y part of the first connection wiring extends in parallel to the Y part of the first wiring, and the X part of the
 
first connection wiring connects between the first unit circuit and the second end of the Y part of the first connection wiring.

 
 
 
 

 1. A display device comprising: 

a substrate having a display region and a peripheral region; 


a scanning line drive circuit having a first unit circuit and a second unit circuit at the peripheral region;



and a plurality of wirings along the scanning line drive circuit at the peripheral region, wherein the 



plurality of wirings include a first power wiring and a second power wiring,

 





the first power wiring is the closest to the scanning line 

driver circuit among the plurality of wirings between an outer edge of the substrate and the scanning line drive circuit, in the plan view, the second power wiring is the closest to the scanning line driver circuit among the plurality of wirings between the scanning line drive circuit and the display region, in a plan view, 


the second unit circuit is shifted from the first unit circuit in a first direction, and is shifted from the first unit circuit in a second direction which crosses the first direction, 












the first unit circuit and the second unit circuit are connected via a coupling wiring, and the coupling wiring locates between the first power wiring and the second power wiring in a plan view.








 














Although the claims at issue patents (Patents) are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each claim limitation of Patens as discussed above obviously reads on the corresponding limitation of Application 17837097.



Claims of the Patent 
10923066
Claims of the current application 
17837097
1. A display device comprising: 
an outer shape of a substrate having a curved portion; 
---------------
a scanning line drive circuit having a first unit circuit and a second unit circuit on the substrate;
---------------
a first clock wiring supplying a clock signal to the first unit circuit and a second unit circuit;
a first connection wiring connected between the first clock wiring and the first unit circuit; 
a second connection wiring connected between the first clock wiring and the second unit circuit; wherein the first unit circuit and the second unit circuit are located along the curved portion, 

the second unit circuit is shifted from the first unit circuit in a first direction, and is shifted from the first unit circuit in a second direction which crosses the first direction,

the first clock wiring includes a X part extending in the first direction and a Y part extending in the second direction; 
------------------

the first connection wiring includes a X part extending in the first direction and a Y part extending in the second direction, the Y part of the first connection wiring is connected to the Y part of the first clock wiring and is overlapping the Y part of the first clock wiring, 

the X part of the first connection wiring is connected to the first unit circuit and the Y part of the first connection wiring. 
   

   
-------------------
 








































 


1. A display device comprising: 

a substrate having a display region and a peripheral region; 


a scanning line drive circuit having a first unit circuit and a second unit circuit at the peripheral region;






and a plurality of wirings along the scanning line drive circuit at the peripheral region, wherein the 



plurality of wirings include a first power wiring and a second power wiring,

 





the first power wiring is the closest to the scanning line 

driver circuit among the plurality of wirings between an outer edge of the substrate and the scanning line drive circuit, in the plan view, the second power wiring is the closest to the scanning line driver circuit among the plurality of wirings between the scanning line drive circuit and the display region, in a plan view, 


the second unit circuit is shifted from the first unit circuit in a first direction, and is shifted from the first unit circuit in a second direction which crosses the first direction, 













the first unit circuit and the second unit circuit are connected via a coupling wiring, and the coupling wiring locates between the first power wiring and the second power wiring in a plan view.


 
  
    

 



Claims of the Patent
10311818
Claims of the current application 
17837097
Claim 1. A display device including a substrate on which a display region and a peripheral region 
Claim 8. The display device according to claim 7, wherein the substrate has an outer shape other than a rectangular outer shape. having a scanning line drive circuit, 
Cont… claim 1:
wherein: the scanning line drive circuit includes a first wiring group having a clock wirings supplying clock and a first power wiring supplying power, a second wiring group having a second power wiring supplying power,  

wherein the unit circuits have a first unit circuit and a second unit circuit adjacent to the first unit circuit, the first unit circuit and the second unit circuit are connected via a coupling wiring, the coupling wiring locates between the first power wiring and the second power wiring in the plan view, and the first unit circuit and the second unit circuit are adjacent to each other in a second direction, and the second unit circuit is shifted from the first unit circuit in a first direction which crosses the second direction. 


   
 
         
 

1. A display device comprising: 


a substrate having a display region and a peripheral region; 


a scanning line drive circuit having a first unit circuit and a second unit circuit at the peripheral region;






and a plurality of wirings along the scanning line drive circuit at the peripheral region, wherein the 



plurality of wirings include a first power wiring and a second power wiring,

 





the first power wiring is the closest to the scanning line 

driver circuit among the plurality of wirings between an outer edge of the substrate and the scanning line drive circuit, in the plan view, the second power wiring is the closest to the scanning line driver circuit among the plurality of wirings between the scanning line drive circuit and the display region, in a plan view, 


the second unit circuit is shifted from the first unit circuit in a first direction, and is shifted from the first unit circuit in a second direction which crosses the first direction, 













the first unit circuit and the second unit circuit are connected via a coupling wiring, and the coupling wiring locates between the first power wiring and the second power wiring in a plan view.
 



     
 














Although the claims at issue patents (Patents 10923066 and 10311818) are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each claim limitation of Patens as discussed above obviously reads on the corresponding claim limitation of Application 17/837097.


 


Claim Rejections - 35 USC § 103

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sakamoto (US PG Pub No. 2012/0327057) in view of Kim (US Pub. No: 20090189835).

Regarding claim 1:

Sakamoto (US PG Pub No. 2012/0327057) discloses a display device (Fig. 4) comprising: 
   a substrate (600, [0073]); Fig. 4) having a display region (display region) and a peripheral region (400) ([0073]);
a scanning line drive circuit (gate driver) having a first unit circuit and a second unit circuit (plurality of shift register circuits 410, see Fig. 13) at the peripheral region (400) ([0073]-0075]); Fig. 4); and 
a plurality of wirings (plurality of waring 701 Fig. 13) along the scanning line drive circuit (gate driver) at the peripheral region ([0073-0075]), 
wherein the plurality of wirings (701) include a first power wiring ( power waring 701, to the left side of shift register 401) and a second power wiring (701 with VDD to the right side of shift register), the first power wiring ( 701) is the closest to the scanning line driver circuit (i.e. 400 is corresponding to scanning driver, see Fig. 4) among the plurality of wirings (701) between an outer edge of the substrate (panel edge)  and the scanning line drive circuit  in the plan view (see Fig. 13), the second power wiring (701 with Vdd ) is the closest to the scanning line driver circuit among the plurality of wirings between the scanning line drive circuit and the display region ([see [0119] display panel 600, see Fig. 13 and Fig. 4), in a plan view. 

Note that Sakamoto discloses first unit circuit and second unit circuit and the circuits are connected via a coupling wiring (couple wiring from power lines), and the coupling wiring locates between the first power wiring and the second power wiring in a plan 13.

However, Sakamoto does not specifically disclose the second unit circuit is shifted from the first unit circuit in a first direction, and is shifted from the first unit circuit in a second direction which crosses the first direction, the first unit circuit and the second unit circuit are connected via a coupling wiring, and the coupling wiring locates between the first power wiring and the second power wiring in a plan view.  

Kim (US Pub. No: 20090189835) discloses the second unit circuit (shift register SRk+2) is shifted from the first unit circuit  (SRk+1) in a first direction (X direction), and is shifted from the first unit circuit (SRK+1) in a second direction (arranged in Y direction) which crosses the first direction (X), the first unit circuit and the second unit circuit are connected via a coupling wiring (couple wiring from power lines), and the coupling wiring locates between the first power wiring and the second power wiring in a plan view ([0056-0060], Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto with the teaching of Kim, thereby improve display quality without degradation.  
3.	Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sakamoto (US PG Pub No. 2012/0327057) in view of Kim (US Pub. No: 20090189835) and further in view of Park (US 20050012873).
Regarding claim 2:
Sakamoto in view of Kim does not specifically disclose wherein a width of the first power wiring is smaller than a width of the second.

Park (US 20050012873) discloses wherein a width of the first power wiring is smaller (i.e. Ckvb) than a width of the second power wiring (e.g. Vss) ([0067-0069]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto with the teaching of Kim, and Park thereby increasing an electrical contact.
 
Regarding claim 3:

  Sakamoto and disclose a plurality of scanning lines (gate lines) and a plurality of video signal lines (source lines), the scanning lines arrayed (i.e. scanning lines with TFTs, see Fig. 2) in the second direction ( y direction see , see Fig.2 ) at the display region (i.e. pixels region), and the video signal lines arrayed (i.e. TFT arrays with signal lines in X direction ) in the first direction at the display region (see Fig. 2) , the coupling wiring has a X part extending in the first direction (coupling wiring from power lines 701, see, Fig. 13), and the X part is located between the first unit circuit and the second unit circuit in the second direction ([0119]).    
Regarding claim 7:

Sakamoto discloses  wherein the plurality of wirings (701, Fig. 13) further include a first clock wiring (CK1) and a second clock wiring (CK1B), each of the first clock wiring and the second clock wiring is located between the outer edge of the substrate (Panel edge portion) and the first power wiring (e.g. Vss), the first clock wiring (CK1) is connected to the first unit circuit (410) via a first connection wiring (CT), and the second clock wiring (CK1B) is connected to the second unit circuit (410) via a second connection wiring (i.e. CT) ([0119]).  
4.	Claim(s) 4-5, 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sakamoto  in view of Kim  and Park further in view of Nonaka (US 20080266210).
Regarding claim 4:
Sakamoto does not specifically disclose wherein each of the first unit circuit and the second unit circuit includes five or more transistors, and the coupling wiring is connected between at least one of the transistors of the first unit circuit and at least one of the transistors of the second unit circuit.   

limitations are obvious in the system of Nakao (US 20080266210). Since Nkano disclose each of the first unit circuit   and the second unit circuit (plurality of shift register, 100, Fig. 4 and 10) includes five or more transistors (i.e. plurality of transistors,  (100, [0084], [0089-0094], Fig. 4 and 10), and the coupling wiring (connection wiring) is connected between at least one of the transistors of the first unit circuit and at least one of the transistors of the second unit circuit (see Fig. 4, [0089-0094]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto   with the teaching of Kim, Park and Nonaka and, thereby providing high efficient display device.
Regarding claim 5:
Sakamoto discloses wherein the first unit circuit (shift register 401, Fig. 13) is adjacent to the second unit circuit (401), the first unit circuit and the second unit circuit has substantially the same layout, and the first unit circuit and the second unit circuit are located parallel to each other (see Fig. 13, [0073-0075]).  

Regarding claim 6:
Sakamoto as modified by Kim, Park and Nakano discloses the first power wiring (VH) has a zigzag pattern along the outer edge of the substrate, the second power wiring (VL) has a zigzag pattern along the outer edge of the substrate (se Fig. 7), and the coupling wiring (interconnecting output lines) has a zigzag pattern align along the outer edge of the substrate (Nakano, [0120-0123]), Fig. 7.  Same motivation as applied to claim 4. 

Regarding claim 12:
Sakamoto in view of Kim, Park  and Nakano disclose wherein the display device has a variant-shape display region other than a rectangular display region (non-rectangular display apparatus having a circular-shaped display section 1, see Fig. 1, Nakano, [0084]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto with the teaching of Kim and Nokana, thereby improving display structure with high efficient display device. 
Regarding claim 8:
Sakamoto in view of Kim, Park discloses the first connection wiring (L shape connection wire from SR CK, see Fig. 4) includes a X part (X direction part) extending in the first direction (X direction) and a Y part extending in the second direction ( i.e. the connection has L region that is extending in y direction), the Y part of the first connection wiring is connected (electrically connected) to the Y part of the first clock wiring and is overlapping (adjacent) the Y part of the first clock wiring (CKvb), the X part of the first connection (electrically connected) wiring is connected to the first unit circuit (shift register, see Fig. 4) and the Y part of the first connection wiring (see Kim, [0061-0065, Fig.4). 
Sakamoto in view of Nonaka discloses wherein the first clock wiring includes a X part (CLK1) extending in the first direction and a Y part extending in the second direction (i.e. CLK1 extending from x to y direction see Fig. 7) (see Nakano [0113-01120], Fig. 7). Same motivation as applied to claim 4.
 
Regarding claim 9:

Sakamoto in view of Kim, Park discloses  wherein the Y part (Y direction part of the connection wire) of the first connection wiring (L shape connection wire from  SR, see Fig. 4) has a first end (y direction end) and a second end (i.e. X direction end, L shape connection wire has two ends x and y end), the first end is connected (electrically connected) to the first clock wiring (CKVb) via a first contact (i.e. contact at connection wire), the second end is connected (electrically connected) to the X part of the first connection wiring (see Kim,  the illustration in Fig. 4 ([0060]). 
Sakamoto in view of Nonaka discloses connection hole discloses connection hole (Ct) (see Nakano  [0121] discloses in FIG. 7, connection hole CT,  the power supply lines, clock signal lines and the interconnecting output lines are extended only along the X- and Y-directions.  
 Same motivation as applied to claim 4.

Regarding claim 10:
Sakamoto in view of Kim and Park discloses wherein the Y part of the first connection wiring overlaps (join through the connection node, see Fig. 4 ) the Y part of the first clock wiring (CKVb) between the first end (i.e. y direction end) and the second end in a plan view, the Y part of the first connection wiring extends in parallel to the Y part of the first clock wiring (CKVb) between the first end and the second end in a plan view (see Kim [0060]).  Same motivation as applied to claim 1.

Regarding claim 11:
Note that Sakamoto discloses plurality of connection lines (CT) with first clock and second clock (i.e. Ck1, Ck1B, Fig. 13) ([0119 -0120]).
Sakamoto does not specifically disclose wherein a second connection wiring includes a X part extending in the first direction and a Y part extending in the second direction, the Y part of the second connection wiring is connected to the first clock wiring via a second contact hole at an intersection of the X part of the first clock wiring and the Y part of the first clock wiring, the Y part of the second connection wiring does not overlap the Y part of the first clock wiring except the second contact hole, the X part of the second connection wiring is connected to the second unit circuit and the Y part of the second connection wiring.  

However, Sakamoto in view of Kim and Park discloses the first connection wiring (L shape connection wire from SR CK, see Fig. 4) includes a X part (X direction part) extending in the first direction (X direction) and a Y part extending in the second direction ( i.e. the connection has L region that is extending in y direction), the Y part of the first connection wiring is connected (electrically connected) to the Y part of the first clock wiring and is overlapping (adjacent) the Y part of the first clock wiring (CKvb), the X part of the first connection (electrically connected) wiring is connected to the first unit circuit (shift register, see Fig. 4) and the Y part of the first connection wiring (see Kim, [0061-0065, Fig.4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto with the teaching of Kim and Nokana, thereby improve display quality without degradation.  
 

Inquiry

5.       Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




  /SHAHEDA A ABDIN/   Primary Examiner, Art Unit 2692